Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 28, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00580-CV



                    IN RE STEVEN HOTZE, M.D., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-18494

                         MEMORANDUM OPINION

      On October 15, 2021, relator Steven Hotze, M.D., filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Donna Roth,
presiding judge of the 295th District Court of Harris County, to set aside her August
20, 2021 order compelling relator’s responses to requests for productions and
October 5, 2021 order enforcing court orders against relator.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                 PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2